J-S46045-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                  Appellant               :
                                          :
            v.                            :
                                          :
JONATHAN ALVAREZ,                         :
                                          :
                  Appellee                :             No. 39 MDA 2014

            Appeal from the Order entered on December 4, 2013
              in the Court of Common Pleas of Berks County,
              Criminal Division, No. CP-06-CR-0000945-2013

BEFORE: SHOGAN, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                         FILED AUGUST 11, 2014

      The Commonwealth of Pennsylvania appeals from the Order granting




reverse and remand for further proceedings.

      On January 27, 2013, at approximately 1:19 a.m., Officer Dennis

                                              s with an arrest on the 500 block

of N. 9th Street in Reading, Pennsylvania. Three police cars were parked in

one lane of a two lane, one-way street. Officer Miller stated that all three

police cars were still running, and that all officers were outside of their

vehicles. He also indicated that his police car had its rear hazard lights on,

but he could not remember whether the other police cars had their lights on.

While standing outside his police car, Officer Miller observed a vehicle driven
J-S46045-14

by Alvarez with its high beams activated. As the vehicle was passing, Officer

Miller signaled for Alvarez to stop.1 Officer Miller asked Alvarez to deactivate

his high beams.      When Alvarez fumbled to turn them off, Officer Miller



drinking three beers.       Officer Miller also noticed a partially smoked



suspected to be rock cocaine. Officer Miller then asked Alvarez to step out

of the vehicle. During his subsequent search, Officer Miller found two

packets of what he suspected to be synthetic marijuana, as well as $240 in

cash. Alvarez consented to a series of field sobriety tests, all of which he

failed, and Officer Miller placed him under arrest for suspicion of driving

under the influence.

        Alvarez was charged with possession with intent to deliver a controlled

substance, possession with the intent to use drug paraphernalia, no rear



1
    The Vehicle Code states the following:

§ 4306. Use of multiple-beam road lighting equipment

        (a) Approaching an oncoming vehicle. Whenever the driver
            of a vehicle approaches an oncoming vehicle within 500 feet,
            the driver shall use the low beam of light.

        (b) Approaching a vehicle from rear. Whenever the driver of
            a vehicle approaches another vehicle from the rear within
            300 feet, the driver shall use the low beam of light.

75 Pa.C.S.A. § 4306.



                                   -2-
J-S46045-14

lighting, and 4 counts of driving under the influence of alcohol or a controlled

substance.2

      Alvarez subsequently filed an Omnibus Pretrial Motion, which included

the Suppression Motion and a Writ of Habeas Corpus

the Suppression Motion, Alvarez claimed that the stop of his vehicle violated

Article I, section 8 of the Pennsylvania Constitution, and the Fourth

Amendment of the United States Constitution.         Omnibus Pretrial Motion,

7/23/13, at ¶ 8. Specifically, Alvarez argued that Officer Miller lacked the

requisite probable cause or reasonable suspicion to effectuate a stop of

                   Id. at ¶ 9. In the Petition, Alvarez claimed that without

the evidence obtained during the stop, the Commonwealth cannot make a

prima facie case for any of the charges, requiring dismissal of the charges,

and his release from custody. Id.

Suppression   Motion    and   dismissed   the   charges.3     Thereafter,   the

Commonwealth filed the instant timely appeal.

      On appeal, the Commonwealth raises the following questions for our

review:

      I. Did the trial court err in suppressing evidence obtained as a
      result of a lawful traffic stop supported by reasonable suspicion

2
  35 P.S. §§ 780-113(a)(30) and (32); 75 Pa.C.S.A. §§ 4303(b), 3802(a)(1),
(a)(2), (d)(1) and (d)(3).
3
  The suppression court addressed the requirements of section 4306(a),
pertaining to oncoming vehicles, and found that Alvarez was not in violation
of that section because his vehicle was approaching from Officer Mi
police car from the rear. Suppression Court Opinion, 3/7/14, at 5.


                                  -3-
J-S46045-14

      and/or probable cause that the defendant violated a provision of
      the [V]ehicle [C]ode, specifically 75 Pa.C.S.A. § 4306 Use of
      multiple-beam road lighting equipment?

      II. Did the trial court err in granting the [Petition] without
      permitting the Commonwealth to appeal from the adverse
      suppression ruling?

Brief for Appellant at 4.



evidence,


      they are supported by the record, and we consider only the
      evidence offered by the defendant, as well as any portion of the

      read in the context of the entire record. Our review of the legal
      conclusions which have been drawn from such evidence,
      however, is de novo, and, consequently, we are not bound by
      the legal conclusions of the lower courts.

Commonwealth v. Busser, 56 A.3d 419, 421 (Pa. Super. 2012) (quoting

Commonwealth v. Wallace, 42 A.3d 1040, 1048 (Pa. 2012)).

      In its first claim, the Commonwealth asserts that Officer Miller was

justified in

suspicion standard. Brief for Appellant at 13-14. The Commonwealth claims



requirements of section 4306(b) had been satisfied because Alvarez

approached another vehicle from the rear within 300 feet with his

high beams activated. Id. at 13. Additionally, the Commonwealth argues

that the purpose of the statute is to prevent safety hazards posed by glare

from high bea


                                 -4-
J-S46045-14

safety hazard to the police officers, who were standing near their vehicles

when Alvarez approached. Id. at 13-14.

      The Vehicle Code provides the statutory authorization for a police

officer to stop a motor vehicle:


      violation of this title is occurring or has occurred, he may stop a
      vehicle, upon request or signal, for the purpose of checking the
                                                     esponsibility, vehicle

      to secure such other information as the officer may reasonably
      believe to be necessary to enforce the provisions of this title.

75 Pa.C.S.A. § 6308(b).

      In this case, all three of the police cars were idling in one of the travel

lanes of a two lane, one-way street, and at least one of those cars had its

hazard lights on when Alvarez was passing with his high beams activated.

Alvarez was required to turn off his high beams when he came within 300

feet of the rear of the police cars.     See id. § 4306(b) (stating that low

beams must be used when a driver approaches another vehicle from the

rear within 300 feet).    Therefore, Officer Miller possessed the reasonable

suspic

Thus, we reverse the Order of the suppression court granting the

Suppression Motion, and remand for further proceedings to address the




                                   -5-
J-S46045-14

remainder of the Suppression Motion.4

      Order reversed; case remanded for further proceedings; jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/11/2014




4
  The Commonwealth avers that it was denied the right to appeal an adverse
pretrial decision when the suppression court granted the Petition in the same
Order in which it granted the Suppression Motion. Brief for Appellant at 14.
In reversing the grant of the Suppression Motion, we must also reverse the
grant of the Petition.


                                 -6-